309 N.W.2d 401 (1981)
Robert W. OGDEN, Plaintiff,
v.
The IOWA DISTRICT COURT, In and For POLK COUNTY, and Joel D. Novak, Defendants.
No. 65718.
Supreme Court of Iowa.
August 26, 1981.
Virgil Moore, Des Moines, for plaintiff.
Thomas H. Mohr, Des Moines, for defendants.
Considered by REYNOLDSON, C. J., and LeGRAND, HARRIS, McCORMICK, and ALLBEE, JJ.
PER CURIAM.
Plaintiff challenges via certiorari a district court order finding him in contempt for failure to make the scheduled child support payments ordered by a previous judgment of contempt as a condition for withholding mittimus. Plaintiff asserts that the previous sentence of confinement should not have been imposed when by the date of hearing he had paid the entire amount due up to that time.
This question is governed by section 598.22, The Code. The statute provides in relevant part that prompt payment of support shall be the essence of an order requiring such payment and that the court may punish for contempt regardless of whether the amounts in default are paid prior to the contempt hearing. No comparable statute was in effect at the time this court decided the case upon which plaintiff principally relies, Nystrom v. District Court, 244 Iowa 735, 58 N.W.2d 40 (1953). Nystrom has effectively been overruled by the statute. The district court did not err as claimed.
WRIT ANNULLED.